        Case 3:18-cv-00389-JWD-EWD              Document 72        03/19/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT

                           MIDDLE DISTRICT OF LOUISIANA

STEPHEN M. REAMS
                                                             CIVIL ACTION
VERSUS
                                                             NO.    18-389-JWD-EWD
KIRSTJEN M. NIELSEN
                                           OPINION

       After independently reviewing the entire record in this case and for the reasons set forth in

the Magistrate Judge's Report (Doc.70) dated March 3, 2021, to which no objection was filed,

       IT IS ORDERED that the Motion for Summary Judgment (Doc. 59) filed by Defendant,

is GRANTED and that all of Plaintiff Stephen Reams’s claims are DISMISSED WITH

PREJUDICE.

       Judgment shall be entered accordingly.

       Signed in Baton Rouge, Louisiana, on March 19, 2021.

                                                 S
                                        JUDGE JOHN W. deGRAVELLES
                                        UNITED STATES DISTRICT COURT
                                        MIDDLE DISTRICT OF LOUISIANA
